Citation Nr: 0906291	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-33 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2004 and November 2006 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to an increased rating 
for a low back disability. 


FINDINGS OF FACT

Since June 25, 2004, when the Veteran submitted his claim for 
an increased rating, the Veteran's low back disability (mild 
degenerative disc disease at L5/S1 and L4/L5) has been 
manifested by low back pain, forward flexion limited to no 
less than 70 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees, bilaterally, lateral rotation to 30 
degrees, bilaterally, and a combined range of motion greater 
than 220 degrees.  Objective findings of ankylosis, 
incapacitating episodes within the past 12 months, and 
neurological manifestations including radiculopathy 
associated with the low back disability have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low 
back disability have not been met since June 25, 2004.  
38 U.S.C.A. § 1155, 5103, 5103A  (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5010, 
5237, 5242, 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

The Veteran's low back disability (mild degenerative disc 
disease at L5/S1 and L4/L5) has been rated 10 percent 
disabling under 5010-5237.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires the use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2008).   Diagnostic Code 5010 
pertains to traumatic arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Diagnostic Code 5237 pertains to lumbosacral or cervical 
strain.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2008), 38 C.F.R. § 4.71a, 
DC 5237.  The Veteran's low back disability in this case was 
previously rated as 10 percent disabling under DC 5010-5292.  
However, after filing his present appeal, the RO rated the 
Veteran under the criteria currently in effect under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, in this case under DC 5010-
5237.

Other applicable diagnostic codes include DC 5242 
(degenerative arthritis) and DC 5243 (intervertebral disc 
syndrome).  Those diagnostic codes are rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2008). 

Diagnostic Codes 5242 and 5010, however, may not serve as a 
basis for an increased rating in this case.  The lumbar 
vertebrae are considered a group of minor joints that is 
ratable on parity with a major joint.  38 C.F.R. § 4.45.  
Degenerative arthritis of the spine is evaluated under DC 
5003.  38 C.F.R. § 4.71a, DC 5242. Traumatic arthritis of the 
spine is also evaluated under DC 5003.  38 C.F.R. § 4.71a, DC 
5010.  Diagnostic Code 5003 allows for the assignment of a 20 
percent rating only where there is X-ray evidence of 
arthritis of two or more major joints or two or more minor 
joint groups.  The lumbar spine may only be rated as one 
major joint.  Accordingly, the evidence does not support a 
higher rating under either DC 5010 or DC 5242.  In addition, 
a rating under DC 5003 or DC 5010 may only be assigned when 
the limitation of motion of the specific joint is 
noncompensable under the appropriate diagnostic code.  Here 
however, the Veteran has been granted a 10 percent disability 
rating under a diagnostic code predicated upon limitation of 
motion (DC 5237).  As the veteran is already in receipt of a 
10 percent disability rating under a diagnostic code 
predicated upon limitation of motion, he is not entitled to a 
separate 10 percent rating under either DC 5003 or 5010.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), spinal stenosis 
(DC 5238), spondylolisthesis or segmental instability (DC 
5239), ankylosing spondylitis (5240), or spinal fusion 
(5241).  Accordingly, the diagnostic codes pertaining to 
those disabilities are not applicable in the instant case.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, a 10 percent rating is assigned if forward 
flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.

A 20 percent rating is assigned if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A maximum rating of 40 percent is warranted where there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2008).

From September 2003 to October 2003, the Veteran was an 
inpatient at a VA alcohol and drug treatment program.  
Treatment records from that period reflect that the Veteran 
complained of low back pain a number of times.  In September 
2003, he was given Tylenol, without relief.  He was then 
prescribed Etodolac to treat the continuing low back pain. On 
mental health assessment upon release from the program in 
October 2003, a history of degenerative joint disease was 
listed under Axis III.  Specific ranges of motion of the low 
back for that time period were not recorded.  

In May 2004, the Veteran was treated as an inpatient at a VA 
psychiatric facility.  His psychiatric evaluation reflected 
an Axis III diagnosis of low back pain, as well as chronic 
knee pain.  The Veteran reported that, due to his knee pain, 
he occasionally required a walker to move around.  Specific 
ranges of motion of the low back for that time period were 
not recorded.  

On VA spine examination in September 2004, the Veteran 
reported that he experienced back pain on a daily basis, 
which became worse if he stood or "rode" for an extended 
period.  The pain was central to his back, but at times moved 
down both legs.  He reported that he was unemployed due to 
back pain, knee pain, and psychiatric issues.  The Veteran 
was observed to walk with a limp.  He was able to walk on his 
toes and on his heels without complication.

Range of motion testing of the Veteran's lumbar spine 
revealed forward flexion to 70 degrees, extension to 30 
degrees, left and right lateral bending to 30 degrees, and 
left and right lateral rotation to 30 degrees.  There was 
tenderness over the paravertebral musculature of the lumbar 
spine.  X-ray examination revealed some mild degenerative 
disc disease of the lumbar spine at L5-S1 and L4/L5.  The 
assessment was degenerative disc disease of the lumbar spine, 
with daily flare-ups that increased the Veteran's pain by 10 
percent, decreased his range of motion by 5 percent, and 
increased his fatigability and incoordination by 2 percent. 

A January 2005 VA treatment record showed the Veteran 
complained of low back pain and knee pain.  He stated that 
his pain medication was not helping cease the pain.  The 
assessment was possible muscle strain.  A February 2005 VA 
physical therapy record demonstrates continued complaints of 
knee pain and back pain.  The Veteran completed physical 
therapy involving stretches for the low back. 

On VA spine examination in September 2006, the Veteran stated 
that he would rate his low back pain as 6 to 7 out of 10.  He 
denied having had surgery or steroid injections for the low 
back.  He stated that he used a TENS unit for pain relief and 
attended physical therapy.  He was wearing a back brace at 
the time of the examination.  He displayed a slow gait and 
used a walker, which he stated was for knee pain.  

Range of motion testing of the Veteran's lumbar spine 
revealed forward flexion to 80 degrees, extension to 30 
degrees, left and right lateral bending to 30 degrees, and 
left and right lateral rotation to 30 degrees.  The examiner 
speculated that when the Veteran was experiencing a flare-up 
of his low back, his forward flexion might decrease by 45 
degrees, extension by 15 degrees, left and right lateral 
bending by 15 degrees, and left and right rotation by 15 
degrees.  X-ray examination revealed a normal lumbar spine 
except for some mild decreased height in the L5-S1 disc 
space.  The assessment was chronic low back pain with very 
minimal degenerative arthritis at the L5-S1 space.  The 
examiner felt that Veteran was employable, so long as the 
position did not involve much ambulation.

In September 2005, the Veteran underwent a general VA 
examination.  At that time, he reported that he had 
experienced low back pain ever since service, and that the 
pain was worse when the weather was either extremely cold or 
hot.  He also at times experienced shooting pain down his 
legs. He stated that he took three medications for his back 
and also wore a back brace. 

Range of motion testing of the Veteran's lumbar spine 
revealed forward flexion to 85 degrees, with pain, extension 
to 30 degrees, with some tightening, left and right lateral 
bending to 40 degrees, and left and right lateral rotation to 
30 degrees.  There was some bilateral tenderness to palpation 
of his paraspinuous muscles.  X-ray examination revealed no 
definite, acute, or significant findings.  There was no 
impression of the low back given.  

VA treatment records dated from November 2005 to September 
2006 evidence further complaints of low back pain.  At an 
occupational therapy assessment in March 2006, the Veteran 
was noted to enter the room ambulating with a mild limp, but 
left the examination with no limp, creating an inconsistency.   
His posture was observed to be normal, with no scoliosis or 
kyphosis.  The examiner stated that the Veteran could do more 
physically than he stated or perceived.  It was recommended 
that the Veteran apply for jobs which would accommodate his 
back and knee pain, such as the use of a back brace and 
assistance when lifting an object from the floor.  

An April 2006 treatment record reflects the Veteran was 
sometimes homeless.  He reported that he would either stay 
with his relatives, or he would live on the street when his 
back pain prevented him from walking to one of his relative's 
homes.

On April 7, 2007, the Veteran was scheduled for a VA spine 
examination, but did not report for the examination.  He did, 
however, report for the X-ray portion of the examination the 
day before, on April 6, 2007.  In March 2007 correspondence, 
he was notified of the consequences of a failure to report 
for the April 7, 2007, examination.  As the veteran did not 
report, the Board does not have before it information which 
may have been beneficial to his claim.  However, as the 
Veteran did report for the X-ray examination portion on April 
6, 2007, it appears he was on notice of the examination on 
the following day.  Additionally, he received proper notice 
as to the consequences following his failure to report to the 
examination.  When a Veteran fails to report to a VA 
examination without good cause for a claim for increase, the 
claim shall be rated based on the available evidence of 
record or may be denied.  38 C.F.R. § 3.655 (2008). 

The April 6, 2007, X-ray examination, when compared to the 
September 2005 X-ray examination, revealed an unremarkable, 
stable, and normal radiographic examination of the lumbar 
spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The ranges of motion of the Veteran's lumbar spine, as shown 
on VA examination in September 2004 and twice in September 
2005, fall at most within the requirements for a 10 percent 
rating:  forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees.  Limitation of 
flexion of the lumbar spine to 60 degrees or less, combined 
thoracolumbar motion of 120 degrees or less, and ankylosis 
are not shown.  Thus, the evidence does not support a higher 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine.

Accordingly, the Board turns to the question of whether the 
Veteran is entitled to rating in excess of 10 percent based 
upon the diagnostic criteria pertaining to intervertebral 
disc syndrome (IDS).  IDS (pre-operatively or 
post-operatively) is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

On VA examination in September 2004, the examiner found that 
the Veteran's reported daily flare-ups most likely increased 
his pain by 10 percent and decreased his range of motion by 5 
percent.  The Veteran did not report that he had been placed 
on bed rest due to these flare-ups, and such a finding was 
not made by the examiner.  On VA examination in September 
2005, the Veteran reported that he had experienced two flare-
ups that had required medical attention that year.  The 
examiner speculated that the flare-ups would probably limit 
the Veteran's range of motion but at most 45 degrees.  The 
Veteran did not report that such flare-ups left him 
incapacitated on bed rest with treatment by a physician, and 
such a finding was not made by the examiner.  An April 2006 
VA treatment record reflects that the Veteran was sometimes 
unable to walk to a relative's house due to back pain.  
Treatment records at that time are negative for a 
prescription of bed rest.  The Board accordingly finds that 
there is no evidence indicating that that the Veteran's 
reported low back flare-ups resulted in any incapacitating 
episodes under the criteria set forth in the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Accordingly, the Board finds that the Veteran is 
not entitled to a rating higher than 10 percent based upon 
incapacitating episodes. 

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the September 
2004 VA examination range of motion testing of the Veteran's 
low back revealed forward flexion to 70 degrees, extension to 
30 degrees, right and left lateral bending to 30 degrees, 
right and left lateral rotation to 30 degrees.  On VA general 
examination in September 2005, he had forward flexion to 85 
degrees; extension to 30 degrees; right and left lateral 
bending to 40 degrees; and right and left lateral rotation to 
35 degrees.  On VA spine examination in September 2005, he 
had forward flexion to 80 degrees, with pain; extension to 30 
degrees, with some tightening; right and left lateral bending 
to 30 degrees; and right and left lateral rotation to 30 
degrees.  Those ranges of motion warrant at most a rating of 
10 percent under the general rating formula.  The 
requirements for a higher rating under the general rating 
formula, forward flexion of the thoracolumbar spine to 60 
degrees or less, or combine range of motion of the 
thoracolumbar spine of 120 degrees or less, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

Treatment records dated from September 2003 to October 2003, 
and from January 2004 to May 2004, evidence complaints of low 
back pain.  However, these records do not demonstrate that 
the Veteran complained of any sensory or other neurological 
abnormalities related to his low back disability.

On VA examination in September 2004, the Veteran reported 
experiencing daily back pain, which was worsened when 
standing for a long time.  The pain at times traveled down 
both legs.  He did not complain of numbness or weakness in 
either leg.  Physical examination revealed that the Veteran 
was able to walk on his toes and heels without complication.  
He had no ataxia.  His deep tendon reflexes were 2/4 and 
symmetric equally.  His strength in the lower extremities was 
5/5.  He had no subjective sensation decreases in the lower 
extremities.  He had some tenderness over the lumbar spine.  
He had no bony tenderness.  There was no evidence of non-
organic physical findings, sensory changes, or motor changes.  

On VA spine examination in September 2005, the Veteran 
reported that he was undergoing treatment at the VA pain 
clinic for knee pain and low back pain.  The examiner found 
that the Veteran displayed no specific radicular pattern 
other than pain in the posterior thighs bilaterally.  He had 
a slow gait that was secondary to his knee injury.  He denied 
any bowel or bladder complaints.  Physical examination 
revealed that he had no muscle spasms and was nontender.  
Reflex testing revealed 1+ and symmetric ankle jerk reflexes.  
Straight leg testing and knee jerk reflexes were influenced 
by the Veteran's ongoing knee pain.  There were no nonorganic 
physical findings.  

On VA general examination in September 2005, the Veteran 
again reported that he experienced low back pain as well as 
shooting pain down both legs. He also reported that due to 
knee pain, he was unable to walk without a walker or drive.  
Physical examination of the lower extremities revealed no 
inflammation, erythmea, ecchymosis, muscle atrophy or 
disproportion.  

In this case, the Veteran has complained of sharp pain which 
moves down his legs relating to his low back disability.  
However, although the Veteran has complained of radiating 
pain, neurological manifestations relating to his low back 
have not been objectively demonstrated or diagnosed by any 
medical provider.  No muscle atrophy, trophic changes, or 
decreased sensation have been found.  In regards to his 
limited reflexes, the Veteran has already been service 
connected for and is receipt of separate 10 percent 
disability ratings for patellofemoral pain syndrome in each 
knee.  Physical examination has revealed no diagnosis of a 
neurological impairment, such as radiculopathy, or evidence 
of non-organic physical findings, sensory changes, or motor 
changes.  The Veteran is thus not entitled to an increased 
rating for his low back disability based upon consideration 
of any neurologic residuals because, while he has complained 
of low back pain and leg pain, there are no independently 
ratable neurologic residuals of his low back disability shown 
or diagnosed by the treating and examining physicians.

The Board has determined that the Veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although he has complained of flare-ups, they occur only 
after certain activities, such as prolonged standing or 
riding, or when it was very hot or cold outside.  While the 
September 2005 examiner speculated that the Veteran 
experienced a more limited range of motion upon flare-ups, 
the Veteran's range of motion has consistently been 
demonstrated to be almost normal for VA purposes.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The speculative opinion of 
the an examiner regarding possible loss of range of motion 
during flare-ups does not comport with the findings on 
multiple examinations of a range of lumbar flexion nearing 
normal.  Therefore, the Board finds that an increased rating 
based on additional pain, excess motion, fatigability, or 
incoordination is not warranted because the evidence does not 
demonstrate that due to those symptoms or flare-ups that the 
veteran is disabled to the extent and to the frequency 
required by the next higher rating.

The question before the Board, then, is whether he is 
entitled to a separate rating for his neurological 
manifestations.  As discussed above, however, while he has 
complained of low back pain and pain in his legs, no 
objective neurological manifestations have been demonstrated 
or diagnosed by any physician.  Accordingly, the Board finds 
that he is not entitled to a separate rating for neurological 
manifestations.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's back 
disability, but findings supporting a rating in excess of 10 
percent have not been documented.  In addition, it has not 
been shown that the service-connected back disability has 
required frequent periods of hospitalization or has produced 
marked interference with the veteran's employment.  
Therefore, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that during the pendency 
of this claim, the Veteran's low back disability has not 
warranted a rating higher than 10 percent.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004, September 
2005, and June 2006; rating decisions in September 2004 and 
November 2006; a statement of the case in September 2005; and 
a supplemental statement of the case in April 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the July 2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained three medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 10 percent for a low back disability is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


